DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (U.S. 2009/0218227 A1), hereinafter “Noh” in view of the Korean Reference KR 20110035398 A, hereinafter ‘398, and in further view of WO 2006/098213 A1, hereinafter ‘213.

    PNG
    media_image1.png
    724
    555
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    526
    575
    media_image2.png
    Greyscale

Noh teaches a CDI apparatus including a filter for removing ions from water flowing therethrough including at least one activated carbon unit including a plurality of carbon electrode modules 40, each including a collector 41 and a porous activated carbon layer 42 on both sides thereof [0071-0074].  Between adjacent carbon electrode modules 40 is positioned a spacer 50 (including hollow portion 51 having flow guides 71) of insulating material (non-conductive [0078] ).  The electrode modules are stacked along with a plurality of electrode plates—terminals 43—on each side of the stack.  The electrode plates (terminals 43) partially extend into of the supports 50 and on each side of the stack.  The electrode plates (43) are connected to the electrode modules and a power supply is connected thereto such that the modules are alternately positively and negatively charged [0091, 0115] [as in claims 1-2, 11 and 16].

Noh doesn’t specify that his porous activated carbon layers 42 have a concavo-convex pattern, but such is taught by ‘398.

    PNG
    media_image3.png
    205
    234
    media_image3.png
    Greyscale

‘398 teaches a porous activated carbon layer that has a concavo-convex pattern (see figure 3b) [as in claims 1 and 11].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to the carbon layers 42 on both sides of the collector 41 of Noh to have a concavo-convex pattern as in ‘398, since ‘398 teaches the benefit of improved ion absorption processing capacity (abstract).  

The concavo-convex layer of ‘398 includes a porous activated carbon, a conductive material and a binder; and upon modification of Noh, the coating would be on both sides of the collector, but Noh, as modified by ‘398 doesn’t specify the activated carbon coating layer to be a mixture comprising an activated carbon, a conducting polymer, and a binder material, but such is taught by ‘213.

‘213 teaches a composite material electrode of carbon material, a conductive polymer, and a binder forming a dispersion (a mixture) [0053], wherein the carbon material can be an activated carbon [0056].  The mixture is then applied (coated) to the surface of the current collector and then dried (hardened)[0053] [as in claims 1, 5-6, 11 and 19-20].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the activated carbon coating layer of ‘213 in the invention of the modified Noh, since ‘213 teaches the benefit of suitable for use in an electrochemical device and that has improved repeat stability (abstract).
As for claims 3-4 and 17-18, as water is flowing through the apparatus, the current is supplied in a first direction and reversed in a second direction to either absorb the ions or discharge the absorbed ions [0115-0116].

As for claims 7-10, the pattern of ‘398 includes a plurality of recesses and protrusions.  Note that the limitations concerning the scratch-off, stamping, and rolling-press processes of claims 7-10 used to create the pattern are product-by-process limitations. Applicant is reminded that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  It is pointed out that ‘398 teaches his pattern can be created by various methods including a press method, a rolling method, etc.  However, it is contended that the resulting product would be the same as that produced by the product-by-process limitations.  In the event the processes result in the different structure, any differences are considered to be obvious. 

	
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Noh in view of ‘398 and ‘213, and in further view of Son et al. (U.S. 2014/0102902), hereinafter Son.  Son teaches the additional limitations of the aforementioned claims including a supply water line L1 to supply water to a deionizing water treatment apparatus 130 and connected to an outlet thereof to deliver purified water via branch line L3 or through a cooler 150 via line L4 or through a heater via branch line L5 and then to a user via a single outlet 171, wherein each line includes a valve (e.g. V3, V4, V5).  

    PNG
    media_image4.png
    348
    519
    media_image4.png
    Greyscale


It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the water line configuration of Son in the invention of the modified Noh to satisfy the beverage temperature needs of the user.

Other Pertinent Art  
Before amending the claims Applicant should also consider the following teaching various aspect of the unclaimed invention:

    PNG
    media_image5.png
    71
    662
    media_image5.png
    Greyscale
 
This reference teaches electrode plates (rails 17) connected to the collectors 3 of a stack of carbon electrodes—wherein each of the electrode plates 17 extend in the same direction in which the carbon electrodes are stacked.  The respective electrode plates 17 are connected to different ends of alternating carbon electrodes for positive or negative charge.  

    PNG
    media_image6.png
    689
    957
    media_image6.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because of new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






//TERRY K CECIL/ Primary Examiner, Art Unit 1778